IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WILMINGTON SAVINGS FUND SOCIETY,
FSB, ETC.,

              Appellant,

 v.                                                     Case No. 5D15-369

JUAN RAMON ALDAPE, ET AL.,

              Appellees.

________________________________/

Opinion filed May 27, 2016

Appeal from the Circuit Court
for Orange County,
John H. Adams, Senior Judge.

Ezra Scrivanich, of Scrivanich Hayes,
Plantation, for Appellant.

Adam H. Sudbury, of Apellie Legal,
Orlando, for Appellees.


PER CURIAM.

       Wilmington Savings Fund Society, FSB (“Wilmington”), appeals the trial court’s

order granting an involuntary dismissal of the foreclosure case against Juan and Sandra

Aldape (“Appellees”). SunTrust Mortgage, Inc. (“SunTrust”), the previous servicer of the

mortgage, filed its mortgage foreclosure complaint on November 8, 2012. On November

20, 2014, Wilmington filed its notice of intent to offer evidence by means of certification
or declaration. On December 18, 2014, Wilmington filed a Certificate of Authenticity of

Business Records, in which a credit risk manager at SunTrust declared that: 1) he was

familiar with the business records related to the mortgage; 2) he was the custodian of the

records; 3) the records were made at or near the time of the occurrence of the matters

contained within by a person with knowledge of the matters; 4) the records were kept in

the course of a regularly conducted business activity; and 5) the records were made by

the business as part of its regular practice. Wilmington attached several other documents

to the certificate, including the mortgage, the loan servicing notes, the demand letter, and

the payment history.

       At trial on January 8, 2015, Wilmington offered the certificate and attached

documents into evidence. Appellees objected, arguing that they had not gotten the

opportunity to object to the admissibility of the certificate prior to trial or to depose the

SunTrust employee. Appellees additionally argued that their counsel was on vacation at

the time Wilmington filed the certificate and thus unable to conduct a deposition. The trial

court sustained the objection, explaining that the certificate was untimely filed.

       The attachments to the certificate in the instant case were records of regularly

conducted business activity and therefore admissible under the hearsay exception of

section 90.803(6), Florida Statutes (2014). Section 90.902(11), Florida Statutes (2014),

allows for self-authentication of business records by means of a “certification or

declaration from the custodian of the records.” The business records statute defines the

proper method for offering self-authenticated documents into evidence:


              (c) A party intending to offer evidence under paragraph (a) by
              means of a certification or declaration shall serve reasonable
              written notice of that intention upon every other party and shall



                                             2
              make the evidence available for inspection sufficiently in
              advance of its offer in evidence to provide to any other party
              a fair opportunity to challenge the admissibility of the evidence
              . . . . A motion opposing the admissibility of such evidence
              must be made by the opposing party and determined by the
              court before trial. A party’s failure to file such a motion before
              trial constitutes a waiver of objection to the evidence, but the
              court for good cause shown may grant relief from the waiver.

§ 90.803(6)(c), Fla. Stat. (2014).

       Based on the language of the statute, the trial court abused its discretion when it

found that the certificate was untimely filed. Wilmington served “reasonable written

notice” under the statute when it filed its notice of intent to offer evidence by means of

certification or declaration on November 20, 2014. Wilmington subsequently filed the

certificate on December 18, 2014, approximately three weeks prior to the date of the trial.

Though Appellees argued that their attorney was on vacation at the time the certificate

was filed, Appellees had ample time to conduct a deposition or file a motion prior to trial

objecting to the filing of the certificate. Appellees chose to do neither. Under the statute,

the trial court should have found that Appellees waived any objection to the admissibility

of the certificate. At that point, Appellees would have had the opportunity to argue for

relief from the waiver by demonstrating good cause.

       Because the trial court abused its discretion in ruling that the certificate was

inadmissible, we reverse the trial court’s order of involuntary dismissal and remand the

case for further proceedings.


       REVERSED and REMANDED.

LAWSON, C.J., SAWAYA and BERGER, JJ., concur.




                                              3